Citation Nr: 0721686	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-40 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of skin 
cancer due to chemical exposure, including mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision that denied 
service connection for skin cancer secondary to mustard gas 
exposure.  The veteran timely appealed.

In April 2007, the veteran testified during a hearing before 
the undersigned at the RO.  At the hearing the veteran 
submitted additional evidence directly to the Board and 
waived initial consideration of the evidence by the RO.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006).
 
In June 2007, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that service connection for residuals of 
skin cancer is warranted on the basis of his occupational 
exposure to chemicals (mustard gas, Sarin, phosgene gas, and 
tear gas) in service during the performance of chemical 
defense instructor duties from September 1942 to November 
1945 at the Davis-Monthan Field in Tucson, Arizona. He has 
submitted two letters, dated in 1943, that reflect his 
participation in the Chemical Warfare Service at that 
location.

In January 2004, the U.S. Army Research, Development and 
Engineering Command verified that chemical warfare training 
during World War II took place at the Davis-Monthan Field.
 
The National Personnel Records Center informed VA that none 
of the veteran's service medical or personnel records is 
available, and indicated that they were destroyed in a fire 
at that facility.

In February 2003, the veteran was notified that the Naval 
Research Laboratory in Washington, D.C., had been requested 
to furnish records concerning the veteran's exposure to 
mustard gas; and that the records were to be sent directly to 
the veteran.  Those records are relevant to the veteran's 
claim for service connection.  The RO or AMC should once 
again request that the veteran submit the records to VA.

Current medical records document a history of multiple skin 
cancers, including basal cell carcinoma, squamous cell 
carcinoma, and malignant melanoma.  In October 2004 Dr. A 
wrote that the veteran's "increased exposure to chemicals... 
may have contributed to his increased incidence of skin 
malignancies."

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals of skin cancer that are related to his 
active service, to include in-service chemical exposure.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  



Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for skin cancer and its 
residuals, since December 2004.  After 
securing the necessary release, obtain 
these records.

2.  The RO or AMC should once again 
request that the veteran submit to VA any 
records received from the Naval Research 
Laboratory in Washington, D.C., 
concerning his exposure to mustard gas.

3.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
complaints of skin cancer and residuals, 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any current skin cancer or 
residuals are the result of disease or 
injury incurred or aggravated during 
service, to specifically include in-
service exposure to "chemicals."  As a 
preliminary matter the undersigned finds 
that the veteran was exposed on a 
frequent basis to tear gas and chemical 
smoke.  At this point there is no 
credible evidence of whole body exposure 
to mustard gas, phosgene, or Sarin. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for residuals of skin 
cancer due to chemical exposure, 
including mustard gas.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


